Citation Nr: 1020275	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-32 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973 and from November 1974 August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).

On December 16, 2004, the Board issued a final decision that 
granted the Veteran a 50 percent disability rating for PTSD, 
effective August 3, 2001.  38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. § 20.1100(a) (2009); see Hayslip v. Principi, 364 
F.3d 1321, 1326 (Fed. Cir. 2004) (The plain language of 
38 U.S.C. § 7103(a) and 38 C.F.R. § 20.1100(a) dictate that a 
Board decision is final on date stamped on the face of the 
decision absent an order for reconsideration by the Chairman 
of the Board); Donovan v. West, 158 F.3d 1377, 1382 (Fed. 
Cir. 1998) (same).  Notably, reconsideration of the decision 
was not ordered according to 38 U.S.C.A. § 7103(a) and 
38 C.F.R. § 20.1100(a); and the Veteran did not file an 
appeal of that final Board decision with the United States 
Court of Appeals for Veterans' Claims (Court).  38 U.S.C.A. 
§ 7266 (West 2002); see Rickett v. Shinseki, 23 Vet. App. 366 
(2010) (rejecting as timely a notice of appeal which was 
misfiled with VA within 120 days of the Board decision for 
purposes of vesting the Court with jurisdiction over the 
appeal).  Thus, the December 16, 2004, Board decision 
remained final.  A January 2005 rating decision effectuated 
the Board's grant of 50 percent for PTSD, effective August 3, 
2001.  

Because the Board's unappealed final decision is 
determinative, as a matter of law, that the evidence then 
before it did not show entitlement to a disability rating in 
excess of 50 percent for PTSD, the Veteran, in effect, is 
collaterally estopped from receiving a decision on the same 
issue based upon that same evidence previously considered by 
the Board.  Hazen v. Gober, 10 Vet. App. 511, 520 (1997); 
38 U.S.C.A. § 5110(b)(2).  Therefore, any new claim for an 
increased disability rating for PTSD must be based upon a 
different factual predicate.  

In February 2005, the Veteran submitted a statement saying he 
was appealing the December 2004 decision and he submitted 
records showing an admission to the VA hospital for the 
treatment of PTSD and depression, from December 31, 2004 to 
January 21, 2005.  See, e.g., Rickett v. Shinseki, supra.  
The Board recognizes that this document should have been 
accepted as a new claim for increase for the Veteran's 
service-connected PTSD and not as a notice of disagreement 
with the January 2005 rating decision wherein the RO merely 
implemented the final Board decision, by assigning a 50 
percent disability rating for the Veteran's PTSD, effective 
August 3, 2001.  Suttman v. Brown, 5 Vet. App. 127, 136 
(1993) (when entitlement to the benefits may be predicated 
upon the increase in severity of a disability occurring after 
the prior final denial, the new claim is not the same claim 
as the previously and finally denied claim, and, is a 
different claim based, at least in part, upon different 
facts); see also Procelle v. Derwinski, 2 Vet. App. 629, 631 
(1992); cf. Statement of the Case, dated August 31, 2005 
(identifying the February 2005 statement as an NOD).  This is 
strengthened by the March 2005 statement by the Veteran's 
representative, in which they stated that they were filing a 
claim for increase, along with the specific records from 
December 31, 2004 to January 21, 2005, which directly speak 
to PTSD and which post date the December 16, 2004, Board 
decision.  See Suttman and Procelle, both supra. 

For the reasons discussed above, the Board construes the 
December 31, 2004, VA hospital admission record, which was 
submitted in support of the February and March 2005 
statements, as the date of receipt of the Veteran's new claim 
for an increased rating for PTSD.  38 C.F.R. § 3.157(b) 
(2009).  In this context, the Board observes that, in the May 
2005 rating decision, the RO granted a temporary total rating 
(100 percent) under 38 C.F.R. § 4.29, based upon 
hospitalization in excess of 21 days from December 31, 2004 
to January 21, 2005, and upon termination of that temporary 
total rating, the RO restored the 50 percent disability 
rating for PTSD, effective February 1, 2005.  By having done 
so, the RO, in effect, denied an increased rating for PTSD in 
excess of 50 percent.  In any event, given how the claim was 
procedurally developed by the RO, the Board will accept 
jurisdiction over this appeal in light of the principle of 
fair process.  Accordingly, the Board's appellate 
consideration will be limited to the issue of entitlement to 
a disability rating in excess of 50 percent for PTSD.





FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's PTSD is productive of: psychosis with 
related alteration in thought; depressed mood; insomnia; 
auditory hallucinations; visual hallucination; active 
hallucination; suicidal ideation; homicidal ideation; 
delusions; nightmares; flashbacks; recurrent intrusive 
thoughts; aggression; restricted, labile, constricted, full, 
and appropriate  affect; good to poor insight and judgment; 
impaired insight and judgment; questionable judgment; good to 
poor impulse; paranoia; sleep disturbance; guarding; 
irritability; involuntary mouth movement; disorganized 
thought process; confusion; withdrawal; isolation; 
uncooperative behavior; alert and oriented; untidy; easily 
distracted; hostile; normal to unclear speech; anxiety; 
hypervigilence; tension; anger; inadequate hygiene; and 
demanding and evasive behavior.  The competent and probative 
evidence of record reflects that the Veteran has been 
continually hospitalized for his psychiatric disabilities, to 
include PTSD.  GAF scores ranged from between 25 to 73.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 100 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  


Analysis

After a review of the competent and probative evidence of 
record and resolving all reasonable doubt in the Veteran's 
favor, the Board has determined that the Veteran's PTSD 
warrants the assignment of a higher 100 percent rating from 
February 1, 2005, as the December 16, 2004 Board decision was 
final, the Veteran was assigned a temporary total rating 
under 38 C.F.R. § 4.29, based upon hospitalization in excess 
of 21 days from December 31, 2004 to January 21, 2005 and a 
50 percent disability rating for PTSD was restored, effective 
February 1, 2005.  

VA medical records from February 2005 to March 2009 reflect 
that the Veteran has been hospitalized for psychiatric 
disabilities, to include PTSD, approximately 24 times since 
February 2005.  He was hospitalized at the VA for psychiatric 
symptoms, to include PTSD, in January 2005 to February 2005, 
February 2005, March 2005, April 2005 to May 2005, June 2005 
on two occasions, July 2005, May 2006, October 2006, March 
2007, April 2007 to May 2007, August 2007 on two occasions, 
September 2007 on two occasions, September 2007 to October 
2007, October 2007, February 2008, April 2008, July 2008, 
August 2008, September 2008, October 2008 and January 2009.  

VA medical records also reflect that from February 2005 to 
March 2009, the Veteran's PTSD symptoms included: psychosis 
with related alteration in thought; depressed mood; insomnia; 
auditory hallucinations; visual hallucination; active 
hallucination; suicidal ideation; homicidal ideation; 
delusions; nightmares; flashbacks; recurrent intrusive 
thoughts; aggression; restricted, labile, constricted, full, 
and appropriate affect; good to poor insight and judgment; 
impaired insight and judgment; questionable judgment; good to 
poor impulse; paranoia; sleep disturbance; guarding; 
irritability; involuntary mouth movement; disorganized 
thought process; confusion; withdrawal; isolation; 
uncooperative behavior; alert and oriented; untidy; easily 
distracted; hostile; normal to unclear speech; anxiety; 
hypervigilence; tension; anger; inadequate hygiene; and 
demanding and evasive behavior.  During his various 
psychiatric hospitalizations, the Veteran was also reported 
to have made threatening gestures toward the hospital staff 
and had been upsetting other patients and wandering into 
their rooms.  

Also during this period, the Veteran's GAF scores ranged from 
between 25 to 73.  The Board notes that while the Veteran was 
assigned a GAF score of 68 in September 2005 and a GAF score 
of 73 in January 2009, the majority of his psychiatric 
treatment reflects GAF scores assigned from 25 and < (less 
than) 30 to 48.  

After a careful review of the record and resolving all doubt 
in the Veteran's favor, the Board finds that the lay and 
medical evidence of record support the assignment of a 100 
percent evaluation from February 1, 2005, for the reasons 
stated above.  In this regard, the Board notes that the 
objective medical Veteran's PTSD symptoms from February 2005 
were productive of continual mental hospitalization and total 
occupational and social impairment due to psychosis with 
related alteration in thought; depressed mood; insomnia; 
auditory hallucinations; visual hallucination; active 
hallucination; suicidal ideation; homicidal ideation; 
delusions; nightmares; flashbacks; recurrent intrusive 
thoughts; aggression; restricted, labile, constricted, full, 
and appropriate affect; good to poor insight and judgment; 
impaired insight and judgment; questionable judgment; good to 
poor impulse; paranoia; sleep disturbance; guarding; 
irritability; involuntary mouth movement; disorganized 
thought process; confusion; withdrawal; isolation; 
uncooperative behavior; alert and oriented; untidy; easily 
distracted; hostile; normal to unclear speech; anxiety; 
hypervigilence; tension; anger; inadequate hygiene; and 
demanding and evasive behavior.  Thus, the criteria 
considered under the 100 percent disability rating is 
demonstrated by the objective evidence of record from 
February 1, 2005 and the Veteran's PTSD symptoms are more 
appropriately considered and provided for in the criteria for 
a 100 percent disability rating.  As such, the Board finds 
that the Veteran's PTSD more nearly approximates the 100 
percent disability rating assigned.  

In addition, the Veteran's GAF scores ranged from 25 to 73, 
with a majority of GAF scores ranging from 25 to 48, thereby 
indicating serious symptoms, behavior which is considerably 
influenced delusions or hallucinations, serious impairment in 
communication or judgment or the inability to function in 
almost all areas.  As noted above, evaluations are not 
assigned based solely upon GAF scores, and the symptomatology 
described in the record more nearly approximates the criteria 
for a 100 percent rating.

Thus, under the circumstances of this case, and with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a rating of 100 percent 
for PTSD have been met from February 1, 2005.  


ORDER

A disability rating of 100 percent for PTSD, from February 1, 
2005, is granted, subject to the provisions governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


